Citation Nr: 1544262	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right hand condition. 

2. Entitlement to service connection for a tongue condition. 
 
3. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to June 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a right hand condition. 

2. The preponderance of the evidence is against a finding that the Veteran has a tongue condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 20142); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a tongue condition have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 20142); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2010 letter.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained.  The Veteran has also submitted buddy statements from B.M., E.R., A.W., and M.J. 

The Board notes that the Veteran's service treatment records are not associated with the claims file.  In June 2010 and August 2012 letters, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation in mind.

The Veteran has not been afforded a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2)  (2002); 38 C.F.R.§ 3.159(c)(4)(i).  As explained below, the Board finds that there is no competent and credible indication that the Veteran has a current right hand or tongue disability, and VA therefore has no duty to provide a medical examination.

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran seeks service connection for a right hand and tongue condition.  He claims that fell against a glass door in service and injured his right hand.  He contends that he has had numbness in his fingers and hand since the in-service injury.  With regard to his tongue, the record indicates that the Veteran bite his tongue during a fall in service and has had tongue soreness since then. 

The Veteran's service treatment records are unavailable.  However, the record contains buddy statements from B.M., E.R., A.W., and M.J. corroborating the Veteran's assertions that he injured his right hand and tongue in service.  Based on these buddy statements, the Board finds no reason to doubt the Veteran's credibility regarding his in-service injuries.  

Although there is credible and competent evidence of in-service injuries to the Veteran's right hand and tongue, the Board finds that service connection is not warranted.  The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a right hand or tongue condition, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied  when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Here, the evidence does not reflect that the Veteran has or has had any right hand or tongue condition during the relevant period on appeal.  The Veteran's VA treatment records do not reveal any complaints, diagnosis, or treatment for a right hand or tongue condition.  

In reaching the conclusion above, the Board has considered the Veteran's lay statements.  The Veteran, as a layperson, is competent to state that he injured his right hand and tongue in service and has observed symptoms after service.  The Board finds him to be credible in this regard.  However, he is not competent to render a diagnosis such as a right hand or tongue condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As discussed above, the medical evidence does not show a diagnosis of a current right hand or tongue condition. 

Accordingly, there is no competent lay evidence or medical evidence that the Veteran has or has had a current diagnosis of a hand or tongue condition.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  Because there is a preponderance of the evidence against the claims, reasonable doubt is inapplicable and may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right hand condition is denied. 

Entitlement to service connection for a tongue condition is denied.


REMAND

The Veteran seeks service connection for hemorrhoids.  He claims that he had hemorrhoids in service and underwent an operation for his condition in 1951 or 1952.  The Veteran's service treatment records are unavailable.  However, he has submitted buddy statements corroborating his assertions regarding in-service treatment for hemorrhoids.  Therefore, the Board finds no reason to doubt the Veteran's credibility regarding his in-service hemorrhoids.  In addition, post-service treatment records show a diagnosis of external hemorrhoids.  The Veteran contends that he has had hemorrhoids since service.  As the medical evidence shows a current hemorrhoid condition and the Veteran's lay statements indicate that his symptoms may be related to service, VA is required to provide an examination addressing the etiology of the Veteran's hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hemorrhoids.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hemorrhoid disability had its onset in service or is etiologically related to service.  The examiner should address the Veteran's assertions regarding the in-service treatment of hemorrhoids. 

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, issue a supplemental statement of the case addressing all the evidence of record.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


